DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The limitations found in claims 235-239, 245-249, and 252-256 were not present in the disclosure of the parent cases (US Application #’s 16351061, 16207804, and Provisional Application #62576362). 

Claim Objections
Claims 218, 238, and 244 is/are objected to because of the following informalities:  
As to claim 218, line 2 should be amended to say “…adherable to a surface of the skin of the user” since skin was previously introduced.  
As to claim 238, it appears that “grooves” in line 3 should read “groove” as there was only one groove mentioned previously.
As to claim 244, the examiner recommends amending “the first and the second nut” in lines 1-2 to read “the first nut and the second nut”.
Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The limitations found in claims 235-239, 245-249, and 252-256 are not found in the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 242 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 242 refers to “fluid medicament” in line 2, however it is not fully clear if this is referring to the same fluid medicament introduced in claim 240 or a different fluid medicament. The examiner will assume that this refers to the same fluid medicament.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 217, 221-225, 230, 231, 240, 241, 243, 244, 250 and 251 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Congnome Cane (US 2012/0143133 A1, hereafter 'Cane').
As to claim 1, Cane discloses a device (10; Figs. 1-3B) for delivering a fluid medicament into or through the skin of a user (Figs. 1-3B, para 0001-0003), the device comprising: a reusable part comprising: a drive component (motor 24); and a control unit (“programmable electronic controller”; see para 0033) for controlling the drive component (para 0033-0036); and a disposable part engageable with the reusable part (the examiner notes that the instant claim does not require the individual parts of the disposable part or the reusable part to be in any particular housing or separated at any particular time and that parts within the body 11 of Cane, though intended to be reused, are also disposable), the disposable part comprising: a first reservoir (14a) for containing the fluid medicament (para 0028), wherein the first reservoir comprises a first bushing (guiding bushing 23a); a first plunger head (17a and/or 18a) moveable by a first lead screw (21a) in the first reservoir (Figs. 3A, 3B, para 0036); and a first nut (29a) concentrically secured by and rotatable in the first bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29a secured in bottom of bushing 23a and rotates therein), the first nut threadedly engaged with a thread of the first lead screw (para 0035), wherein when the reusable part and the disposable part are attached, the first nut is operably coupled with and rotatable by the drive component in a direction controllable by the control unit (para 0035-0036), and wherein the first nut is configured, upon rotation of the first nut in the first bushing, to linearly displace the first lead screw in a direction dependent on a rotation direction of the first nut (para 0035-0036).
As to claim 217, Cane discloses the device of claim 1 as described above, wherein the first nut includes a first portion that is insertable into and axially lockable by the first bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a) and a second portion having an outer profile adapted to detachably engage with a mating profile of a load gear operable by the drive component (see para 0035 and annotated Fig. 3A below).

    PNG
    media_image1.png
    501
    886
    media_image1.png
    Greyscale

	As to claim 221, Cane discloses the device of claim 1 as described above, and further wherein, the reusable part and the disposable part are co-planar during attachment and when they are attached (see Figs. 1-3B; the examiner notes that Figs. 3A-3B show a planar cross section and all parts of the reusable part and disposable part would be necessarily be coplanar during attachment based on the mating structure between the syringe 14a and body 11).
	As to claim 222, Cane discloses the device of claim 1 as described above, and further wherein the reusable part further comprises a first void (interior of housing 11) for receiving the first lead screw when the first lead screw is retracted in or from the first reservoir (see Figs. 3A-3B showing interior of housing 11 receiving lead screw 21a).
	As to claim 223, Cane discloses the device of claim 1, wherein the disposable part further comprises: a second reservoir (14b) for containing additional fluid medicament (Figs. 3A-3B), wherein the second reservoir comprises a second bushing (guiding bushing 23b); a second plunger head  (17a and/or 18b) for driving the additional fluid medicament out of the second reservoir, the second plunger head moveable in the second reservoir by a second lead screw (21b); and a second nut (29b) concentrically secured by and rotatable in the second bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29b secured in bottom of bushing 23b and rotates therein), the second nut threadedly engaged with a thread 
As to claim 224, Cane discloses the device of claim 223 as described above, and further wherein the drive component is configured to selectively drive the first plunger head and the second plunger head simultaneously or separately (para 0033, 0036, 0038).
As to claim 225, Cane discloses the device of claim 223 as described above, and further wherein the reusable part comprises a first void (opening in housing 11 on right side of Fig. 3A that receives the syringe 14a and lead screw 21a) for receiving the first lead screw when the first lead screw is retracted from the first reservoir (Fig. 3B), and a second void (opening in housing 11 on left side of Fig. 3B that receives the syringe 14b and lead screw 21b) for receiving the second lead screw when the second lead screw is retracted from the second reservoir (Fig. 3B).
As to claim 230, Cane teaches the device of claim 222 as described above. It could be said that the reusable part is engageable with the disposable part in a first orientation and in a second orientation rotated 180 degrees relative to the first orientation, wherein in each orientation each of the first nut and the second nut is engaged with a load gear of the drive component in Cane since one could simply rotate the overall device 180 degrees and still attach the reusable part and the disposable part. The examiner recommends amending this claim to be more specific as to what is meant by this rotation, perhaps by adding language from paragraph [0139] of the instant P.G. Pub that explains how the different nuts can be attached to different load gears.
As to claim 231, Cane teaches the device of claim 223 as described above, and further wherein the reusable part and the disposable part are engageable only in a particular orientation of the reusable part with respect to the disposable part (see Figs. 3A-3B; syringe 14a only attachable to reusable part in an orientation where radial tab 15a faces body 11).
As to claim 240, Cane discloses a disposable part for containing fluid medicament for delivery by a fluid medicament delivery device (10) into or through the skin of a user (Figs. 1-3B, para 0001-0003), the disposable part comprising: a first reservoir (syringe 14a) for containing the fluid 
As to claim 241, Cane discloses the disposable part of claim 240 as described above, and further wherein the first nut includes a portion that is insertable into and axially lockable by the first bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a) and a portion having an outer profile adapted to detachably engage with a mating profile of a load gear operable by the drive component (see para 0035 and annotated Fig. 3A above).
As to claim 243, Cane discloses the disposable part of claim 240 as described above, and further comprising: a second reservoir (syringe 14b) for containing an additional fluid medicament; a second plunger head (17b and/or 18b)  moveable by a second lead screw (21b) in the second reservoir (Figs. 3A-3B); a second bushing (23b) fixedly disposed in the second reservoir (see Fig. 3B; when syringe 14b is attached to body 11 at least a portion of 23b fixedly disposed in rear of syringe); and a second nut (29b) concentrically secured by and rotatable in the second bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29b secured in bottom of bushing 23b and rotates therein), the second nut threadedly engaged with the second lead screw to linearly displace the second lead screw in the second reservoir in a direction dependent on a rotation direction of the second nut in the second bushing (para 0035-0036).
As to claim 244, Cane discloses the disposable part of claim 243 as described above, and further wherein each of the first and the second nut includes a first portion insertable into and axially lockable by and in a respective one of the first bushing and the second bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a; the same for upper portion of nut 29b, bushing 23b, and gear 28b, respectively) and a 
As to claim 250, Cane discloses a reservoir (14a) for containing fluid medicament for delivery by a fluid medicament delivery device (10) into or through the skin of a user (Figs. 1-3B, para 0001-0003), the reservoir comprising: a plunger head (17a and/or 18a) moveable by a lead screw (21a) in the reservoir (Figs. 3A-3B); a bushing (23a) fixedly disposed in the reservoir (see Figs. 3A-3B; at least a portion of the bushing 23a fixed in a proximal end of syringe 14a when it is attached to body 11); and a nut (29a) concentrically secured by and rotatable in the bushing (see Figs. 3A, 3B, para 0034, 0036; top end of nut 29a secured in bottom of bushing 23a and rotates therein), the nut threadedly engaged with the lead screw to linearly displace the lead screw in the reservoir in a direction dependent on a rotation direction of the nut in the bushing (para 0035-0036).
As to claim 251, Cane discloses the reservoir of claim 250 as described above, and further wherein the nut includes a first portion insertable into and axially lockable by and in the bushing (see Figs. 3A, 3B; an upper portion of nut 29a is inserted into bottom of bushing 23a and locked between bushing 23a and gear 28a) and a second portion having an outer profile adapted to detachably engage with a mating profile of a load gear operable by a drive component (see para 0035 and annotated Fig. 3A above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 218 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Moberg et al. (US 2006/0253086 A1, hereafter ‘Moberg’).

Moberg teaches a disposable part (20) that includes a housing that supports a reservoir 24, wherein the housing comprises an exterior surface adherable to skin of a user (see para 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Moberg by including a housing as part of the disposable part of Cane, and making it so the housing comprises an exterior surface adherable to skin of a user. One would have been motivated to do so in order to provide a housing that supports and protects the reservoirs of Cane which can also be used to attach the device to a user (see para 0027 of Moberg).

Claim 219 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Yodfat et al. (US 2010/0130931 A1, hereafter 'Yodfat').
As to claim 219, Cane teaches the device of claim 1 as described above, and further wherein the disposable part further comprises a cannula fluidically coupled to the first reservoir (see para 0028)
Cane does not expressly recite wherein the cannula is operable to deliver the fluid medicament from the first reservoir to the subcutaneous tissue of the user.
Yodfat discloses a fluid delivery device comprising a cannula 330 operable to deliver a fluid medicament from a first reservoir to the subcutaneous tissue of the user (see para 0005, 0071).
It would have been obvious to one having ordinary skill in the art to configure Cane such that the cannula is configured to deliver the fluid from the first reservoir to the subcutaneous tissue. One would have been motivated to do so as Yodfat teaches that subcutaneous tissue is a known delivery area for treatment with fluids such as insulin (see para 0005, 0071 of Yodfat).

Claims 220, 232 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Estes et al. (US 2007/0073235 A1, hereafter 'Estes').
As to claim 220, Cane teaches the device of claim 1 as described above, but is silent to wherein the reusable part and the disposable part are attachable by using a magnetic force or a snap connection, or a combination thereof.

It would have been obvious to ne having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Estes such that the disposable part are attachable by using a magnetic force or a snap connection, or a combination thereof. One would have been motivated to do so in order to provide a simple yet secure means for connecting the parts of Cane (see para 0031, 0042 of Estes).

As to claim 232, Cane teaches the device of claim 1 as described above, but is silent to wherein the reusable part and the disposable part are attachable by using a magnetic force, a snap connection, or a combination thereof.
Estes discloses a reusable part (controller housing 210) attachable to a disposable part (pump housing structure 110) by using a magnetic force or a snap connection (see para 0031, 0042).
It would have been obvious to ne having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Estes such that the disposable part are attachable by using a magnetic force or a snap connection, or a combination thereof. One would have been motivated to do so in order to provide a simple yet secure means for connecting the parts of Cane (see para 0031, 0042 of Estes).

Claim 227 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Chan (US 2006/0041276 A1).
As to claim 227, Cane discloses the device of claim 223 as described above, but is silent to wherein a fluid sensor is disposed along at least one of the first reservoir and the second reservoir.
Chan discloses a fluid sensor (drug level monitoring circuit 634) is disposed along at least one reservoir (632) (see Fig. 6, para 0050).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Chan such that a fluid sensor is disposed along at least one of the first reservoir and the second reservoir. One would have been .

Claim 228 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Yodfat, and further in view of Smith et al. (US 2012/0184907 A1, hereafter ‘Smith’).
As to claim 228, Cane discloses the device of claim 223 as described above, and further describes a cannula fluidically coupled to at least one of the first reservoir and the second reservoir (see para 0028), 
Cane does not expressly recite wherein the cannula is operable to deliver fluid medicament to the subcutaneous tissue of the user from at least one of the first reservoir and the second reservoir; Yodfat discloses a fluid delivery device comprising a cannula 330 operable to deliver a fluid medicament from a first reservoir to the subcutaneous tissue of the user (see para 0005, 0071). It would have been obvious to one having ordinary skill in the art to configure Cane such that the cannula is operable to deliver fluid medicament to the subcutaneous tissue of the user from at least one of the first reservoir and the second reservoir. One would have been motivated to do so as Yodfat teaches that subcutaneous tissue is a known delivery area for treatment with fluids such as insulin (see para 0005, 0071 of Yodfat).
Cane and Yodfat are silent to a sensor for sensing at least one functional parameter of the device or the fluid, wherein the sensor comprises at least one of a flow rate sensor, a pressure sensor, a DC current sensor, and a temperature sensor to measure a temperature of the fluid medicament in the cannula or the first reservoir or the second reservoir, or combinations thereof. Smith discloses a sensor (temperature sensor 239) that can sense the temperature of the medicament in the cartridge 100. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cane/Yodfat further in view of Smith such that Cane/Yodfat comprises a sensor for sensing at least one functional parameter of the device or the fluid, wherein the sensor comprises a temperature sensor to measure a temperature of the fluid medicament in the first reservoir or the second reservoir. One would have been motivated to do so in order to ensure viability of the fluid medicament (see para 0067 of Smith).

Claims 229, 233, 242 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Heller et al. (US 2015/0217046 A1, hereafter 'Heller').
As to claim 229, Cane discloses the device of claim 223 as described above, but is silent to wherein the fluid medicament in the first reservoir and/or in the second reservoir comprises levodopa or carbidopa, or a combination of levodopa and carbidopa.
Heller teaches that levodopa and carbidopa are known substances for treating Parkinson’s Disease (see para 0002, 0004, 0005, 0009, 0157).
It would have been obvious to one having ordinary skill in the art to combine the known device of Cane with the known drug of Heller such that the fluid medicament in the first reservoir and/or in the second reservoir comprises levodopa or carbidopa, or a combination of levodopa and carbidopa. One would have been motivated to do so in order to administer levodopa and/or carbidopa for the treatment of conditions such as Parkinson’s Disease (see at least para 0002, 0004, 0005, 0009, 0157 of Heller).

As to claim 233, Cane discloses the device of claim 1 as described above, but is silent to wherein the fluid medicament contained in the first reservoir comprises levodopa or carbidopa, or a combination of levodopa and carbidopa.
Heller teaches that levodopa and carbidopa are known substances for treating Parkinson’s Disease (see para 0002, 0004, 0005, 0009, 0157).
It would have been obvious to one having ordinary skill in the art to combine the known device of Cane with the known drug of Heller such that the fluid medicament contained in the first reservoir comprises levodopa or carbidopa, or a combination of levodopa and carbidopa. One would have been motivated to do so in order to administer levodopa and/or carbidopa for the treatment of conditions such as Parkinson’s Disease (see at least para 0002, 0004, 0005, 0009, 0157 of Heller).

As to claim 242, Cane discloses the disposable part of claim 240 as described above, but is silent to wherein the first reservoir contains fluid medicament comprising levodopa or carbidopa, or a combination of levodopa and carbidopa.
Heller teaches that levodopa and carbidopa are known substances for treating Parkinson’s Disease (see para 0002, 0004, 0005, 0009, 0157).
.

Claims 235, 245, and 252 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cane in view of Bar-el et al. (US 2016/0256353 A1, hereafter ‘Bar-el’).
As to claim 235, Cane discloses the device of claim 1 as described above, but does not expressly recite wherein the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement.
Bar-el teaches a bushing (fitting 328) and a reservoir (cartridge 232) wherein movements of the cartridge 322 with respect to guide 324 and/or housing 310 are optionally compensated by compliant movements of cartridge fitting 328.  For example compensating movements of fitting 328 with respect to guide 324 may accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch of cartridge 322 and/or guide 324.  Optionally the compensating movements may limit and/or substantially avoid stress on the interface between cartridge 322 and coupling 316 (see para 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Bar-el such that the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement. One would have been motivated to do so as Bar-el teaches how it is known to make fittings compliant to accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch between parts (see para 0070 & claims 1 and 5-7 of Bar-el).

As to claim 245, Cane discloses the disposable part of claim 240 as described above, but does not expressly recite wherein the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Bar-el such that the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement. One would have been motivated to do so as Bar-el teaches how it is known to make fittings compliant to accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch between parts (see para 0070 & claims 1 and 5-7 of Bar-el).

As to claim 252, Cane discloses the reservoir of claim 250 as described above, but does not expressly recite wherein the bushing comprises a compliant portion that permits the nut a degree of lateral freedom of movement.
Bar-el teaches a bushing (fitting 328) and a reservoir (cartridge 232) wherein movements of the cartridge 322 with respect to guide 324 and/or housing 310 are optionally compensated by compliant movements of cartridge fitting 328.  For example compensating movements of fitting 328 with respect to guide 324 may accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch of cartridge 322 and/or guide 324.  Optionally the compensating movements may limit and/or substantially avoid stress on the interface between cartridge 322 and coupling 316 (see para 0070).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Cane in view of Bar-el such that the first bushing comprises a compliant portion that permits the first nut a degree of lateral freedom of movement. One would have been motivated to do so as Bar-el teaches how it is known to make fittings compliant to accommodate and/or compensate for and/or comply to movement and/or deviation and/or mismatch between parts (see para 0070 & claims 1 and 5-7 of Bar-el).

Double Patenting
Applicant is advised that should claim 220 be found allowable, claim 232 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 226, 234, 236-239, 246-249, 253-256 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 226, Cane discloses the device of claim 223 as described above, but is silent to wherein the reusable part further comprises a control button to select a mode of operation of the device and wherein the mode of operation is selected from the group of modes consisting of: a priming mode, in which the control unit controls the drive component to fill up an infusion set with medicament; a medicament delivery mode, in which the control unit controls the drive component to deliver medicament to a user according to a desired rate or schedule; a filling mode in which the control unit controls the drive component to perform at least one of the following actions: (i) retract the first plunger head to fill up the first reservoir, (ii) retract the second plunger head to fill up the second reservoir, and (iii) retract both the first plunger head and the second plunger head to fill up both the first reservoir and the second reservoir; and a pause mode in combination with the limitations of claims 1 and 223.
As to claim 234, Cane discloses the device of claim 1 as described above, but is silent to wherein the reusable part further comprises a control button to select a mode of operation of the device, wherein the mode of operation is selected from the group of operation modes consisting of a priming mode, in which the control unit controls the drive component to fill up an infusion set with medicament; a medicament delivery mode, in which the control unit controls the drive component to 
As to claim 236, Cane discloses the device of claim 1 as described above, but is silent to wherein the first nut comprises a circumferential groove formed by a first circumferential ledge and a second circumferential ledge longitudinally opposite the first circumferential ledge, wherein the first bushing secures the first nut via a compliant portion of the first bushing adapted to fit within the circumferential groove in combination with the limitations of claim 1.
Claims 237-239 depend from claim 236.
As to claim 246, Cane discloses the disposable part of claim 240 as described above, but is silent to wherein the first nut comprises a circumferential groove formed by a first circumferential ledge and a second circumferential ledge longitudinally opposite the first circumferential ledge, wherein the first bushing secures the first nut via a compliant portion of the first bushing adapted to fit within the circumferential groove in combination with the limitations of claim 240.
Claims 247-249 depend from claim 246.
As to claim 253, Cane discloses the reservoir of claim 250 as described above, but is silent to wherein the nut comprises a circumferential groove formed by a first circumferential ledge and a second circumferential ledge longitudinally opposite the first circumferential ledge, wherein the bushing secures the nut via a compliant portion of the bushing adapted to fit within the circumferential groove in combination with the limitations of claim 250.
Claims 254-256 depend from claim 253.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783